Citation Nr: 1236565	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-35 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability with bilateral lower extremity radiculopathy.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to February 1955.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This case was previously before the Board in January 2011 and September 2011, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   The Board finds that there has been substantial compliance with the directives of the September 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy is causally or etiologically related to military service or a service connected disability.

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral hip disability is causally or etiologically related to military service or a service connected disability.

3.  The preponderance of the evidence is against a finding that the Veteran's scoliosis is causally or etiologically related to military service or a service connected disability.

4.  The competent and probative medical evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, do not preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A lumbar spine disability, with bilateral lower extremity radiculopathy, was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

2.  A bilateral hip disability was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  Scoliosis was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

4.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2006, July 2006, October 2007, and April 2008, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection and TDIU, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's complete service treatment records are unavailable, and when a veteran's service treatment records are unavailable through no fault of his own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Attempts were made with the Veteran's prior claims to reconstruct the records, with no success. 

In this case, the claims file contains the Veteran's separation examination report and reports of VA and private post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims for service connection; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including his history and physical evaluations to determine the nature and etiology of any lumbar spine disability, hip disability, and scoliosis.  The Veteran has not been examined by VA in connection with his claim for TDIU, but as will be explained below, the Veteran does not meet the percentage criteria for TDIU, and his service-connected disabilities are not indicative of unemployability, and thus no examination is required; therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to his claim of entitlement to TDIU.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection

Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

Analysis

The Board acknowledges that the Veteran has been diagnosed with a lumbar spine disability, a hip disability, and scoliosis, but notes that the Veteran's available service treatment records do not show treatment for or diagnoses of these disorders.  The Veteran's service treatment records have been reported as having been destroyed by the 1973 fire at the National Personnel Records Center storage facility in St. Louis, Missouri, and are unavailable.  The only service treatment record available is the Veteran's separation examination, which was normal.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  

An August 1997 VA treatment record indicates degenerative changes of the lumbar spine.  A December 2001 report from M & S imaging indicates that the Veteran has scoliosis.

A March 2001 letter from R.S.R., M.D. indicates that the Veteran has chronic back pain.  According to Dr. R, the Veteran reported a history of injury during his military service, wherein a 65 pound duffel bag fell on his head while on a train in Japan; the Veteran also reported that he told the medic about his injury and that he has had back, neck, and leg pain since that injury.

A June 2002 letter from Dr. R indicates that the Veteran was diagnosed with arthritis of the lumbar spine in December 2001.

Private treatment records from Health South show that the Veteran began complaining of back pain following a December 2004 motor vehicle accident; records also show that he began complaining of hip pain in 2006.

At a May 2009 hearing before a Decision Review Officer at the RO, the Veteran testified that he injured his back and hips when a duffel bag fell onto him while he was on a train going from Japan to Korea.  He testified that he sought treatment from the medic on the train, but did not seek treatment again until 1964. 

The Veteran was afforded a VA examination in February 2011, wherein he reported that an accident in service caused arthritis of the hips and spine.  Following a physical examination, the examiner diagnosed scoliotic curvature of the cervical and lumbar spine and degenerative changes of the hips; there was no evidence of radiculopathy.  The examiner opined that these conditions are not caused by, or the result of service.  The examiner reasoned that the Veteran's scoliosis is a developmental abnormality, not a traumatic one from the described duffel bag injury, and that his degenerative changes of the hips are age-related.

The Veteran was afforded another VA examination in December 2011.  Following a physical examination, the Veteran was diagnosed with degenerative joint disease of the hips, with onset in 2008, and lumbar disc disease and spondylosis, with onset in 2001.  Following a review of the Veteran's claims file and electronic records, the VA examiner found that the Veteran's lumbar spine and bilateral hip disabilities, as well as his scoliosis, are unrelated to the Veteran's service-connected cervical spine disability.  The VA examiner found that the Veteran's disabilities were also not aggravated by the Veteran's service-connected cervical spine disability.  The VA examiner also found that the Veteran's degenerative arthritis of the lumbar spine and hips are unrelated to the Veteran's reported duffel bag injury.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, which the Board finds to be the key issue in this case, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In the 2011 decision granting, in part, service connection for a neck condition, the Board found the Veteran's report of being hit on the head by a duffle bag to be credible.  That is still the case, as he is competent to report such and there is no objective evidence to refute his allegation.  Moreover, as with the prior decision, there remains the favorable opinion from Dr. R. that since the injury the Veteran had continued to suffer from back pain. 

However, there is a significant difference between the medical evidence that was of record in 2011 with respect to the neck claim and the medical evidence now being considered.  Since the prior VA examiner had not considered back diagnoses other than scoliosis and had not rendered an opinion regarding the hip claim, these claims were remanded to obtain further opinions.  Those opinions, provided by the December 2011 VA examiner, are clearly unfavorable to these claims.   In fact, the examiner stated that "the duffel bag injury from 1953 has nothing to do with [the Veteran's] back and bilateral hip degenerative arthritis."  In other words, even assuming as true that the incident occurred as the Veteran relates, the medical evidence indicates the current conditions are not a result of that incident. 

The Board acknowledges the letters from Dr. R, associating the Veteran's lumbar spine disability with his service, but points out that Dr. R's opinion is not entitled to much weight for the following reasons.  First, Dr. R. merely talks about the Veteran's pain, without actually linking any diagnosed disability to the reported injury.  Second, the December 2011 VA examination report must be given great probative weight because the opinions were based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  Dr. R. provided no rationale.  The VA examination reports concluded, with a clear basis and rationale, that there was no evidence that the Veteran's lumbar spine disability, scoliosis, and bilateral hip disability are related to the Veteran's military service, or aggravated by his service-connected disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  Finally, Dr. R. is a general medical doctor, while the December 2011 opinions were provided by an orthopedic surgeon, who has far more expertise with respect to these types of disorders, and whose opinion therefore carries more weight. 

The Veteran is competent to describe the nature of his symptoms, but not to provide a diagnosis or link his symptoms to his service.  Therefore, his history of relating his lumbar spine disability, scoliosis, and bilateral hip disability to his service is not credible.  At separation from service, he made no related complaints, and there was no evidence of related, chronic disabilities during or after service, including within a year of discharge from either period of service.  Although the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's lumbar spine disability, bilateral hip disability, and scoliosis are not attributable to his active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to TDIU

Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."   "Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are: severe multilevel spondylosis of the cervical spine, currently evaluated as 20 percent disabling; bilateral hearing loss, currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling, and bilateral peripheral vascular disease, currently evaluated as noncompensable.  His combined service-connected disability rating is 40 percent.  

As such, he does not satisfy the percentage rating standards for individual unemployability benefits, although consideration to such benefits on an extra-schedular basis may be given.  In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"), in view of the nature of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in January 2008, the Veteran reported that he was retired due to age, effective May 31, 1995.  He also reported that he completed high school.  At a more recent, February 2011 VA examination, the Veteran reported that he worked in air conditioning construction prior to his retirement by age or duration of work in 1995.

The Board finds that the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  While the Board acknowledges the Veteran's contention that his service-connected disabilities prevent him from working, the Board points out that the objective medical evidence does not indicate that the reason he is unable to perform employment duties is related to his service-connected cervical spine disability, bilateral hearing loss, tinnitus, and peripheral vascular disease.  In particular, the aforementioned February 2011 VA examination report indicates that the Veteran's service-connected disabilities do not prevent him from performing his activities of daily living.  

As such, there is no evidence that he has been rendered unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disabilities.  In conclusion, for the reasons and bases discussed, the Board finds that there is a preponderance of evidence against the claim of entitlement to a TDIU, so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Entitlement to service connection for a lumbar spine disability with bilateral lower extremity radiculopathy is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for scoliosis is denied.

The claim of entitlement to TDIU is denied.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


